Title: To Benjamin Franklin from Nathaniel Barrett, 30 September 1782
From: Barrett, Nathaniel
To: Franklin, Benjamin


Sir,
L’Orient sept 30 1782
I was renderd very unhappy just now to be informd by my friends Messrs Cumming & Maccarty, that they had recd a Letter from Monsr. Jolley de fleury Minr. of Finance handing them a Determination respecting a Cargo of sugars which I brot with me from the Havanna in the Briga. Genl Galvez.
These sugars being the product of Cape Francois I took in at the Havanna, being apprehensive of a difficulty attending the Importation of those of foreign Growth, & in full Confidence that evry Indulgence would be granted & no greater Duties woud be requird of me, as an Inhabitant of the American Colonies than of a Subject of this Kingdom coming directly from Hispaniola.
The whole matter has been layd before the farmer Genl—by Mr Vincen, banker, of Paris— & Encouragement was given that No more Duties would be requird than on sugars direct from the Cape— In Consequence of wch. I have laid in a Cargo for my Brig & She is now ready for sailing, but if the whole Duties as on foreign Sugars is insisted on it will take more than one third of the sugars to pay them—& must ruin my Voyage.
I have therefore most earnestly to request your Excellency’s Interposition with the Minister in whose Department this Matter rests that Leave might be granted to ship off to some foreign friendly port, the whole of these sugars which thro’ Ignorance of the Customs of this Country I have brought into it—freed from the Duties which are demanded which will greatly alleviate my Distress. I beg the favour of a Line from you on the subject as soon as possible that I may not be detaind here so long as to ruin myself & those who are concernd with me.

Acknowledging my Obligations for the Civilities recd at passy I remain with the utmost Respect Your Excellencys most obd hum servt. 
Nathl Barrett
His Excelly B Franklin Esqr. Passy
